Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 8, 2021  has been entered. 
	Claims 62 and 106-138 are currently pending.  Claim 62 has been amended by Applicants’ amendment filed on July 8, 2021. No claims were canceled or newly added.   
Applicants election of Group IV (claim 62), drawn to a method of producing human enucleated red blood cells in response to the restriction requirement filed on May 27, 2020 was previously acknowledged. The requirement for restriction between Groups I-VI was previously made FINAL.
Therefore, claims 62 and 106-138 are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted October 12, 2021 to amend claim 62 and 121 and to cancel claims  119, 123, 124 and 127 to set forth the claims filed on July 8, 2021  in condition for allowance.
Authorization for the examiner’s amendment was given by Tyler Goddard on October 20, 2021.    
Examiner’s amendment
Claim 62 has been amended as follows:

62. (Currently Amended) A method for producing human enucleated red blood cells, the method
comprising:
(i) providing a population of human CD34 + progenitor cells;
(ii) expanding the population of human CD34 + progenitor cells in a first medium for 1-6 days, wherein the first medium comprises serum-free culture medium, Flt-3 ligand,
stem cell factor (SCF), interleukin 3 (IL-3), and interleukin 6 (IL-6);
(iii) differentiating the expanded human CD34+ progenitor cells from step (ii) in a second
medium for 4-7 days, wherein the second medium comprises erythroid differentiation culture medium, 5-20 μg/mL insulin, dexamethasone, 1-10 ng/mL IL-3, 10-500 ng/mL SCF, holo human transferrin, and erythropoietin (EPO); wherein the second medium is free of Flt-3 ligand, IL-6, or a combination thereof;
(iv) differentiating the cells from step (iii) in a third medium for 3-5 days, wherein the
third medium comprises erythroid differentiation culture medium, 5-20 μg/mL insulin, 10-100 ng/mL SCF, holo human transferrin, and EPO; wherein the third medium is free of Flt-3
ligand, IL-6, dexamethasone, IL-3, or a combination thereof;
(v) differentiating the cells from step (iv) in a fourth medium for 4-12 days to produce
human enucleated red blood cells, wherein the fourth medium comprises erythroid differentiation culture medium, 5-20 μg/mL insulin, holo human transferrin, and EPO; wherein the fourth medium is free of Flt-3 ligand, IL-6, dexamethasone, β-estradiol, IL-3, SCF or a combination thereof; and
(vi) collecting the human enucleated red blood cells from step (v), wherein the total time period for steps (ii)-(v) ranges from 11-25 days, and wherein the human
enucleated red blood cells comprise cells with similar hemoglobin content and cell
size to normal human red blood cells and synchronized expression of cell surface
differentiation markers during steps (ii)-(v).

Claim 121 has been amended as follows:
Page 4, line 1 of claim 121, the word “culture medium” has been replaced by --- erythroid differentiation culture medium----

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a method as claimed. 
As applicants concede at page 12 of the  remarks filed on 7/8/2021, “it was surprisingly and unexpectedly observed that the hemoglobin content of the enucleated red blood cells obtained using the method recited in claim 62 was approximately 30 pg/cell, within the normal range for human red blood cells. See page 64, lines 10-11 of the Application. Normal hemoglobin content for a human red blood cell is in the range of 29 +/- 2 pg/cell…. Additionally, the expression levels of cell surface marker proteins in the enucleated red blood cells produced by the method of claim 62 were found to be synchronized during the culturing process, consistent with expression in normal human red blood cells….. Giarratana A discloses that the hemoglobin content of the red blood cells produced using the methods disclosed therein was 35 +/- 1.6 pg/cell. See page 5073, column 2, paragraph 3 of Giarratana A….. Giarratana B discloses that the hemoglobin content of the red blood cells produced using the methods disclosed therein was 23 +/- 1 pg/cell, which is also outside of the normal range for human red blood cells, as discussed above. See paragraph [0115] of Giarratana B.” 
The normal hemoglobin content of the enucleated red blood cells produced by the method of claim 62  in contrast to the hemoglobin content of the enucleated red blood cells produced by Giarratana A  is further supported at page 16, lines 14-23 of the application stating, 

    PNG
    media_image1.png
    260
    637
    media_image1.png
    Greyscale

Withdrawn rejections
                                            Claim Rejections - 35 USC § 103	In view of Applicants’ amendment of claims 62 and 121 and cancelation of  claims  119, 123, 124, 127 and 138, the rejection of claims 62 and 106-127 under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on 6/25/2018) in view of Giarratana et al., (U.S. Pub 2007/0218552; now U.S. Patent 8,206,979; citations are from U.S. Pub. 2007/0218552; hereinafter “Giarratana B”), Debierre-Grockiego (British Journal of Haematology, 2003, 123, 933–941), and furthermore, in view of Reese et al., (1999 Journal of Hematotherapy & Stem Cell Research; pp. 515-523) has been withdrawn.
***
In view of Applicants’ amendment of claims 62 and 121 and cancelation of  claims  119, 123, 124, 127 and 138, the rejection of claims 128-137 under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on 6/25/2018  ) in view of Giarratana et al., (US Pub 2007/0218552; now US Patent 8,206,979; citations are from US Pub 2007/0218552; hereinafter “Giarratana B”), as applied to claim 62 above, and further in view of Hyde et al. (US 8,211,656 B2, of record IDS filed on 01/17/2017) Ploegh, et al.  (US Application 14/127,736 corresponding to US Pub 2014/0249296; of record) and Ploegh (US Pub 2014/0030697; of record IDS filed on 03/17/2017) has been withdrawn.
***
In view of Applicants’ amendment of claims 62 and 121 and cancelation of  claims  119, 123, 124, 127 and 138, the rejection of Claim 138 under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on 6/25/2018) in view of Giarratana et al., (US Pub 2007/0218552; now US Patent 8,206,979; citations are from US Pub 2007/0218552; hereinafter “Giarratana B”) and Debierre-Grockiego (British Journal of Haematology, 2003, 123, 933–941) as applied to claims 62 and 122 above, and further in view of  Dorn et al., (Transfusion, 2008, pages 1122-1132) has been withdrawn.
Provisional Double Patenting
The provisional double patenting rejection of record is WITHDRAWN per MPEP 1504.06.

References made of record in a PTO-892 Form to complete the record
Lipsitz et al., (US Pub 2020/0370016; National Stage of WO 2020243006) having the same licensee of the instant application  discloses differentiation /maturation  of enucleated erythroid cells from erythroid progenitor cells comprising perfusion with a second cell culture, third cell culture and fourth cell culture comprising essentially the same components of the claimed differentiation media I, II and III of instant invention without the addition of β-estradiol in the second differentiation medium (see paragraphs [0038]; [0045], [0052] of the published application).  

Conclusion
Claims 62, 106-118, 120-122, 125-126 and 128-138 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.